EXHIBIT 10.57


STOCK PURCHASE AGREEMENT


This Stock Purchase Agreement (this “Agreement”) is entered into as of February
12, 2008, by and among Rudolf Gunnerman and Doris Gunnerman (“Gunnerman”), and
the entities identified on the signature pages hereto, as buyers (each a “Buyer”
and collectively “Buyers”).
 
NOW, THEREFORE, for good and valuable consideration, Gunnerman, Borrower and
Buyer agree as follows:
 
1. Purchase and Sale. Subject to the terms, conditions and representations in
this Agreement, Buyers agree to purchase from Gunnerman and Gunnerman agrees to
sell to Buyers in the amounts indicated on the signature pages hereto (each a
“Proportionate Amount”), all right, title and interest of Gunnerman in and to
2,000,000 shares of $.001 par value common stock (“Common Stock”) of Sulphco,
Inc. (the “Company”) (“Purchased Stock”) for the purchase price (“Purchase
Price”) described below.


2. Consideration and Payment of Purchase Price.


(a) The Purchase Price of 750,000 shares of Common Stock shall be $4.00 per
share of Common Stock and be payable on the initial closing date (“Initial
Closing Date”). On or prior to the Initial Closing Date, Gunnerman will deliver
all of the Purchased Stock to Grushko & Mittman, P.C. as Escrow Agent, which
will be held and released pursuant to the terms of an Escrow Agreement among
Gunnerman, Buyers and the Escrow Agent relating to the Purchased Stock. Seven
hundred and fifty thousand shares of Purchased Stock will be delivered to the
Escrow Agent in the Buyer’s names in their Proportionate Amounts or in
Gunnerman’s name with two medallion signature guaranteed stock powers endorsed
in blank. If such Purchased Stock is delivered in Gunnerman’s name, the Escrow
Agent is instructed to arrange for the Company’s transfer agent to reissue the
Purchased Stock in each Buyer’s Proportionate Amounts. On or prior to the
Initial Closing Date, each Buyer will deliver its Proportionate Amount of
$3,000,000 to the Escrow Agent. On the Initial Closing Date, the Escrow Agent
will release up to $3,000,000 to Gunnerman and up to 750,000 shares of Purchased
Stock to the Buyers registered in each Buyer’s name, pursuant to the terms of
the Escrow Agreement. The date such funds and shares are actually released is
the Initial Closing Date.


(b) The Purchase Price of 1,250,000 shares of Purchased Stock shall be
determined as follows: one-thirtieth (1/30th) of 1,250,000 shares of Purchased
Stock shall be valued each trading day for the thirty consecutive trading days
commencing on the fiftieth trading after the Initial Closing Date (“Pricing
Period”) at ninety percent (90%) of the daily volume weighted average price as
reported by Bloomberg LP for the principal trading market for the Common Stock
(“VWAP”), but not less than $2.75 nor more than $5.50 per share of Purchased
Stock. Not later than five trading days after the thirtieth trading day of the
Pricing Period (the actual date such notice is given being the “Payment Notice
Date”), Grushko & Mittman, P.C. (the “Escrow Agent”) will notify Gunnerman and
Buyers of the Purchase Price of the Purchased Stock priced during the Pricing
Period. Not later than five trading days after the Payment Notice Date, each
Buyer shall deliver to Grushko & Mittman, P.C., pursuant to the Escrow
Agreement, its Proportionate Amount of the aggregate Purchase Price for the
1,250,000 shares of Purchased Stock to be priced during the Pricing Period.
Thereafter, such Purchased Stock to be purchased by each Buyer will be released
to each Buyer and the Purchase Price for such 1,250,000 shares of Purchased
Stock will be released to Gunnerman pursuant to the Escrow Agreement. The date
of such mutual release is the Second Closing Date.
 
 
 

--------------------------------------------------------------------------------

 
 
3. Delivery of Purchased Stock by Gunnerman. Not later than five days after the
date of this Agreement, Gunnerman shall deliver the Purchased Stock referred to
in Section 2(b) above, to the Escrow Agent issued in the names of the Buyers.
Gunnerman will deliver two share certificates for each Buyer, with each such
certificate representing one-half of the Proportionate Amount of each such
Buyer’s Purchased Stock. In the alternative, Gunnerman will deliver one or more
share certificates to the Escrow Agent representing 1,250,000 shares of
Purchased Stock together with medallion signature guaranteed stock powers
endorsed in blank. The Escrow Agent is instructed, prior to such release and
prior to the Second Closing Date, to cause the Company’s transfer agent to
reissue such certificates in the names of the Buyers in their respective
Proportionate Amounts.


4. Purchase and Sale.


(a)  Effective upon the date of this Agreement (“Closing Date”), and subject to
and conditioned upon the terms, covenants, limitations, and conditions contained
herein, Gunnerman hereby sells, transfers, and assigns to Buyer, and Buyer
hereby purchases and accepts from Gunnerman, in each case on and as of the
Closing Date, all of Gunnerman’s right, title and interest, in, to, and under
each such Buyer’s Proportionate Share of the Purchased Stock.
 
(b)  If Gunnerman receives any dividend or other payments from the Company with
respect to the Purchased Stock after the Closing Date, Gunnerman will forward to
each Buyer, such Buyer’s Allocated Portion of such dividends or other payments.
 
5. Election Not to Purchase. In the event the VWAP for any of the last five
trading days of the Pricing Period is less than $7.00 per share of Common Stock
or the trading volume reported by Bloomberg LP for the principal trading market
for the Common Stock is less than 1,000,000 shares for any such trading day,
then each Buyer for himself by written notice to Gunnerman and the Escrow Agent
not later than the Payment Notice Date may elect to not purchase the portion of
the Purchased Stock to be priced during the Pricing Period.
 
6. Buyer’s Obligations. In connection with the sale and transfer of the
Purchased Stock, each Buyer shall deliver to Escrow Agent and Gunnerman such
Buyer’s Proportionate Amount of the Purchase Price and an executed copy of this
Agreement.
 
7. Representations and Warranties and Covenants of Gunnerman. Each of Rudolf and
Doris Gunnerman hereby represents and warrants and covenants to Buyer as
follows:
 
(a)  Gunnerman is an individual, who is a U.S. citizen.


(b)  Gunnerman has the full power and authority to execute, deliver and perform
this Agreement and to enter into and consummate the transactions contemplated by
and described in this Agreement. Gunnerman has duly authorized the execution,
delivery and performance of this Agreement, has duly executed and delivered this
Agreement and this Agreement constitutes a legal, valid and binding obligation
of Gunnerman, enforceable against Gunnerman in accordance with its terms.
 
 
2

--------------------------------------------------------------------------------

 
 
(c)  As of the date of issuance of the Purchased Stock to Gunnerman, the
Purchased Stock was validly issued, fully paid and nonassessable.


(d)  Gunnerman is the legal and beneficial owner and holder of the Purchased
Stock and Gunnerman has not pledged, assigned or otherwise previously
transferred the Purchased Stock. The Purchased Stock is free and clear of any
liens, encumbrances, etc. whatsoever.


(e)  Gunnerman has not entered into any agreement or arrangement which would
affect their ability to sell the Purchased Stock hereunder.


(f) The Gunnermans were provided with the opportunity to present this Agreement
and related documentation to an attorney for review and have determined upon
their own free will to not avail themselvesf of such right. They understand that
the transaction contemplated by this Agreement is a sophisticated business and
financial transaction, and they have the acumen and experience to review this
Agreement and related documentation and to enter into the transactions set forth
in the Agreement without the aid of counsel. They acknowledge that they have not
relied upon the advice, judgment or counsel of attorneys for either the Borrower
or Buyer and they waive any claims the ymay have against such counsel arising
out of this transaction.


(g) Gunnerman is responsible for making any filings required to be made by him
with all regulatory bodies arising from the transactions contemplated hereby.
 
(h) No broker, finder or investment banker is entitled to any brokerage,
finder's or other fee or commission in connection with the transactions
contemplated hereby based upon arrangements made by or on behalf of Gunnerman.


8. Representations and Warranties of Buyer. Each Buyer for itself only, hereby
represents and warrants to Gunnerman:
 
(a) Buyer has all requisite power and authority to execute, deliver and perform
this Agreement and to enter into and consummate the transactions contemplated by
this Agreement. The officer or officers of Buyer who shall execute and deliver
this Agreement have been duly authorized to do so by all requisite action on the
part of Buyer. Buyer has duly authorized the execution, delivery and performance
of this Agreement, has duly executed and delivered this Agreement and this
Agreement constitutes a legal, valid and binding obligation of Buyer,
enforceable against Buyer in accordance with its terms.
 
(b) Buyer has made such examination, review and investigation of the Purchased
Stock and the Company, and of any and all facts and circumstances necessary to
evaluate the Purchased Stock it has deemed necessary or appropriate. Except for
the representations and warranties specifically and expressly made by Gunnerman
above (a) Buyer has been and will continue to be solely responsible for Buyer’s
own independent investigations as to all aspects of the contemplated
transactions; and (b) Buyer has not relied upon any expressed or implied,
written or oral, representation, warranty or other statement by or on behalf of
Gunnerman concerning the Purchased Stock and the Company, except for such
representations and warranties of Gunnerman as are specifically and expressly
provided in this Agreement.
 
 
3

--------------------------------------------------------------------------------

 
 
(c) Buyer is acquiring the Purchased Stock without any view either to
participate in (other than as described in this Agreement), or to sell the
Purchased Stock in connection with any public distribution thereof, and Buyer
has no intention of making any distribution of the Purchased Stock in a manner
which would violate applicable securities laws; provided, however, that nothing
in this Agreement shall restrict or limit in any way Buyer’s ability and right
to dispose of all or part of the Purchased Stock in accordance with such laws if
at some future time Buyer deems it advisable to do so.
 
9. Excluded Information. Each of Gunnerman and the Buyers may have come into
possession of non-public information related to the Company that may not be
known to the other, and will not be disclosed to the other, which information,
may be material to the Company and/or the value of the Purchased Stock
(collectively “Excluded Information”). The foregoing notwithstanding, each party
hereto has decided to proceed with the transactions described herein and all
other agreements among the parties. Each party shall have no liability to the
other or its affiliates and each party, on behalf of itself and its affiliates,
waives any and all claims it might have against the other or any of its
officers, directors, agents, affiliates, partners, managers or members, whether
under applicable securities laws or otherwise, with respect to the
non-disclosure of the Excluded Information. Each party has not requested and
does not want to receive any of the Excluded Information.


10. Taxes. Each party shall be responsible for the payment of all taxes and
charges, including sales and transfer taxes and recording taxes, resulting from
or payable in connection with the Agreement for which each party is liable as a
matter of law. No party shall have the obligation to pay taxes due by another
party.


11. Further Assurances. Effective upon the date of this Agreement, Gunnerman,
Borrower and each Buyer each hereby covenant and agree to execute and deliver
all such documents and instruments, and to take such further actions as may be
reasonably necessary or appropriate, from time to time, to carry out the intent
and purpose of this Agreement and to consummate the transactions contemplated
hereby.
 
12. Miscellaneous.
 
(a) Notices. All notices, demands, requests, consents, approvals, and other
communications required or permitted hereunder shall be in writing and, unless
otherwise specified herein, shall be (i) personally served, (ii) deposited in
the mail, registered or certified, return receipt requested, postage prepaid,
(iii) delivered by reputable air courier service with charges prepaid, or (iv)
transmitted by hand delivery, telegram, or facsimile, addressed as set forth
below or to such other address as such party shall have specified most recently
by written notice. Any notice or other communication required or permitted to be
given hereunder shall be deemed effective (a) upon hand delivery or delivery by
facsimile, with accurate confirmation generated by the transmitting facsimile
machine, at the address or number designated below (if delivered on a business
day during normal business hours where such notice is to be received), or the
first business day following such delivery (if delivered other than on a
business day during normal business hours where such notice is to be received)
or (b) on the second business day following the date of mailing by express
courier service, fully prepaid, addressed to such address, or upon actual
receipt of such mailing, whichever shall first occur. The addresses for such
communications shall be:
 
 
4

--------------------------------------------------------------------------------

 
 
If to Gunnerman:
Rudolf Gunnerman and Doris Gunnerman
 
6601 Windy Hill Way
 
Reno, NV 89511
 
Fax: (775) 826-2727



Notice to either Rudolf Gunnerman or Doris Gunnerman shall be deemed notice to
both of Rudolf Gunnerman and Doris Gunnerman.
 
If to Buyers:
To the one or more addresses and telecopier
 
numbers indicated on Schedule A hereto
   
With a copy to:
Grushko & Mittman, P.C.
 
551 Fifth Avenue, Suite 1601
 
New York, NY 10176
 
Attn: Eliezer Drew, Esq.
 
Fax: (212) 697-3575



(b)  No Waiver. No delay or omission by either party hereto in exercising any
right or power arising from any default by the other party hereto shall be
construed as a waiver of such default or as an acquiescence therein, nor shall
any single or partial exercise thereof preclude any further exercise thereof or
the exercise of any other right or power arising from any default by the other
party hereto. No waiver of any breach of any of the covenants or conditions
contained in this Agreement shall be construed to be a waiver of or an
acquiescence in or a consent to any previous or subsequent breach of the same or
of any other condition or covenant.
 
(c) No Third Party Beneficiary. This Agreement is made for the sole benefit of
Gunnerman and Buyers and their respective successors and permitted assigns, and
no other person or persons shall have any rights or remedies under or by reason
of this Agreement or any right to the exercise of any right or power of either
party hereto or arising from any default by either party hereto.
 
(d) Attorney Fees and Costs. In the event any legal action is undertaken in
order to enforce or interpret any provision of this Agreement, the prevailing
party in such legal action, as determined by the court, shall be entitled to
receive from the other party the prevailing party’s reasonable attorneys’ fees
and court costs.
 
 
5

--------------------------------------------------------------------------------

 
 
(e) No Agreement to Third Party. This Agreement shall not be assigned by either
party without the written consent of the other parties, which consent may be
withheld in such other party’s sole discretion.
 
(f) Integration; Entire Agreement. This Agreement and any documents executed in
connection herewith or pursuant hereto constitute the entire understanding
between the parties hereto with respect to the subject matter hereof,
superseding all prior written or oral understandings, and may not be terminated,
modified or amended in any way except by a written agreement signed by each of
the parties hereto.
 
(g) Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original but all of which together shall
constitute but one and the same document. This Agreement may be executed by
facsimile signature and delivered by facsimile transmission.
 
(h) Legal Effect. If any provision of this Agreement conflicts with applicable
law, such provision shall be deemed severed from this Agreement, and the balance
of this Agreement shall remain in full force and effect.
 
(i) Choice of Law and Venue; Jury Trial Waiver. This Agreement shall be governed
by, and construed in accordance with, the internal laws of the State of New
York, without regard to principles of conflicts of law. GUNNERMAN, BORROWER AND
BUYER WAIVE ANY RIGHT TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON
OR ARISING OUT OF THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREIN,
INCLUDING CLAIMS BASED ON CONTRACT, TORT, BREACH OF DUTY AND ALL OTHER COMMON
LAW OR STATUTORY BASES. Each party hereby submits to the exclusive jurisdiction
of the state and federal courts located in the County of New York, State of New
York.
 
(j) Gunnerman, Borrower and Buyer shall each bear their own expenses, including
legal fees, incident to the negotiation and preparation of this Agreement and
the consummation of the transaction contemplated thereby.
 
[Balance of Page Intentionally Left Blank]
 
 
6

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF the undersigned have executed this Stock Purchase Agreement
as of the date above written.
 
RUDOLF GUNNERMAN
 
____________________________________________
 
DORIS GUNNERMAN
 
____________________________________________

 
[Signature Page to Stock Purchase Agreement, etc.]
[Signatures of Buyers Continued Next Page]
 
 
7

--------------------------------------------------------------------------------

 

[BUYER SIGNATURE PAGES TO STOCK PURCHASE AGREEMENT]


IN WITNESS WHEREOF the undersigned have executed this Agreement as of the first
date above written.
 
Name of Buyer: Iroquois Master Fund Ltd.
 
Signature of Authorized Signatory of Buyer:
__________________________________________


Name of Authorized Signatory:
____________________________________________________


Title of Authorized Signatory:
_____________________________________________________


Fax Number of Buyer: 212-207-3452


Address for Notice to Buyer:


641 Lexington Avenue
New York, NY 10022




With a copy to (which shall not constitute notice):


Grushko & Mittman, P.C.
551 Fifth Avenue, Suite 1601
New York, NY 10176
Attn: Eliezer Drew, Esq.
Fax: (212) 697-3575
Email: counslers@aol.com


Address for Delivery of Securities for Buyer (if not same as above):




Proportionate Amount: Two-Thirds
 
[BUYER SIGNATURE PAGES TO STOCK PURCHASE AGREEMENT]
 
 
8

--------------------------------------------------------------------------------

 

[BUYER SIGNATURE PAGES TO STOCK PURCHASE AGREEMENT]


IN WITNESS WHEREOF the undersigned have executed this Agreement as of the first
date above written.
 
Name of Buyer: Ellis Capital LLC
 
Signature of Authorized Signatory of Buyer:
__________________________________________


Name of Authorized Signatory:
____________________________________________________


Title of Authorized Signatory:
_____________________________________________________


Fax Number of Buyer: 516-887-8990


Address for Notice to Buyer:


20 East Sunrise Highway
Valley Stream, New York 11581




With a copy to (which shall not constitute notice):


Grushko & Mittman, P.C.
551 Fifth Avenue, Suite 1601
New York, NY 10176
Attn: Eliezer Drew, Esq.
Fax: (212) 697-3575
Email: counslers@aol.com


Address for Delivery of Securities for Buyer (if not same as above):




Proportionate Amount: One-Third


[BUYER SIGNATURE PAGES TO STOCK PURCHASE AGREEMENT]
 
 
9

--------------------------------------------------------------------------------

 